Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment, filed 3/06/30, has been entered. Claims 22-45 remain pending.


Specification
The disclosure is objected to because of the following informalities: abbreviations JSON, RPC, REST and PHP lack explanations.



Claim Rejections - 35 USC § 112
Claims 22-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22, 30 and 38 limitations, directed to “storing messages shared with communication channels within a buffer or a memory device”, are unclear in light of disclosure, as on [0033], the communication channel and sharing are disclosed as “a communication channel may be established between and among various client devices, allowing these devices to communicate and share data between and among each other” and on Fig. 1 and corresponding text on [0053]-[0059], the communication channel is established between servers and the clients.

Also, limitations of claims 22, 30 and 38, directed to “time period having a limited duration” seems redundant, as all time periods have limited durations.
Other claims are rejected as the dependent claims.



Claim Rejections - 35 USC § 103
Claims 22, 29, 30, 37, 38 and 48 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Fallows (US 9,462,089) in view of Park (10,531,243) and Chow (US 9,882,959).
Regarding claims 22, 30 and 38, Fallows substantially teaches a message distribution system and method for communicating messages to client devices in association with a communication platform (WebSocket communication system for delivering messages/data to the client devices 102 and 103, based on the communication platform comprising WebSocket Gateway 112 and Server 114, as shown on Fig. 1 and described on 4:47-5:32), comprising: 
one or more message distribution servers (server 114, as described on 19:15-46),
at least one multiplexer (a corresponding portion of the WebSocket Gateway 112, as described on 18:57-19:8) configured to:
maintaining a websocket connection with a client device of a plurality of client devices, wherein the websocket connection is configured for message exchange between the client device and the at 
transmitting a plurality of messages shared within respective communication channels from the one or more message distribution servers to the client device via the websocket connection (transmitting plural messages in the corresponding channels, as shown on Fig. 1 and described on 18:57-19:36).
Fallows does not teach storing messages shared within the communication channels in the temporal-based multiplexing, transmitting the stored messages and periodically initializing the websocket for a time period in accordance with a defined schedule.
Park teaches a communicational system comprising a server with a websocket, which is communicating with plural clients on a temporal basis, as shown on Fig. 1 and 2, described on 7:25-8:21, using a modified websocket message, as shown on Fig. 3 and described on 8:60-9:22, wherein the messages are stored in the corresponding queue/memory storage 414 and transmitted, as shown on Fig. 4 and described on 9:23-10:17.
Chow teaches a communication system comprising a server 104 with queues and websocket, which is communicates with client 114, as shown on Fig. 1 and described on 2:44-3:22, using the websocket, as described on 6:5-12, wherein the websocket is periodically activated for regular intervals, when the queue load is above the predetermined threshold, as described on 6:25-47. 
A combination of Fallows teaching, Park and Chow teachings as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system of Fallows to operate with high priority messages.

Regarding claims 29, 37 and 48, Fallows teaches each of the plurality of messages comprises a correspondence tag identifying a respective communication channel for display of the respective message on the client device within a display window corresponding to the communication channel (transmitting plural messages in the corresponding channels, which are labeled/tagged for delivery to the designated clients via the single WebSocket connection, as shown on Fig. 1 and described on 18:57-19:36, wherein the clients 102 and 103 are described as a tablet or a smartphone, as described on 3:56-4:1, which inherently comprise display windows, as they are essential for the devices operations, wherein the messages correspond to the downloaded website information, which is inherently displayed on the tablet or the smartphone, as described on 7:42-62).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,547,466 in view of Chow (US 9,882,959). 
The claims of the current Application and the Patent are directed to the similar systems, which repeat most of the steps with obvious omission of the “backend” connection to simplify the claim 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


DMITRY LEVITAN
Primary Examiner
Art Unit 2461


/DMITRY LEVITAN/Primary Examiner, Art Unit 2461